United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.N., Appellant
and
U.S. POSTAL SERVICE, FORT WORTH
PROCESSING & DISTRIBUTION CENTER,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0402
Issued: January 31, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 28, 2021 appellant filed a timely appeal from a January 5, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 5, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
continuation of pay (COP).
FACTUAL HISTORY
On May 23, 2019 appellant, then a 61-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on December 9, 2018 she was working on a sorting
machine while in the performance of duty when she rotated to sit down and experienced shooting
pain down her back and into her right leg, aggravating a previously-accepted employment injury.3
On the reverse side of the claim form the employing establishment indica ted that, following her
original injury, she returned to work in a modified position. Appellant stopped work on
December 9, 2018.
In a December 12, 2018 medical note, Dr. Christopher Mann, an osteopath specializing in
occupational medicine, indicated that appellant fell at work on December 9, 2018 that caused her
to aggravate her back injury. He indicated that she would be disabled from work from
December 12 through 18, 2018.
In a December 18, 2018 diagnostic report, Dr. Albert Tesoriero, a Board-certified
radiologist, performed a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine,
revealing straightening of the lower lumbar lordosis, a mild spondylitic annular bulge at L2 -3 and
L3-4 as well as stenosis of the spinal canal at L4-5 and L5-S1.
In a December 27, 2018 report, Dr. Mann explained that he had been treating appellant
since April 9, 2015 and that she experienced a material worsening of her back injury on
December 10, 2018 where her right leg gave out and caused her to fall at work. Upon further
medical observation, he found that she was temporarily disabled and she was held off of work
from December 10, 2018 to January 23, 2019 for therapeutic treatment. Dr. Mann reviewed the
December 18, 2018 lumbar spine MRI scan and explained that her diagnoses of lordosis,
compressions of the spinal nerve roots and bilateral foraminal narrowing would have made her
more susceptible to an aggravation of her injury with basic increases in her physical activity. He
noted that this would correlate with the fact that she reported her leg suddenly “gave way” and
caused her to fall. Dr. Mann further opined that appellant’s fall to the floor would have most likely
contributed to her current physical findings of impinged nerve roots causin g numbness, tingling
and poor standing or walking endurance. He diagnosed a lumbosacral intervertebral disc disorder
with radiculopathy. Dr. Mann noted that the upgraded diagnosis had been submitted to OWCP’s
office since May 10, 2018 with no response to date. He concluded that she sustained a material
worsening of her original April 8, 2015 employment injury.

3

Appellant initially filed a notice of recurrence (Form CA-2a) related to a previously accepted April 8, 2015 claim
for thoracic or lumbosacral neuritis or radiculitis and a displacement of lumbar intervertebral disc without myelopathy
under OWCP File No. xxxxxx732. On August 27, 2020 OWCP notified her that it had administratively converted her
recurrence claim under OWCP File No. xxxxxx732 to a new traumatic injury claim occurring on December 9, 2018
under OWCP File No. xxxxxx231.

2

In a May 10, 2018 letter, Dr. Mann diagnosed lumbosacral neuritis and a lumbar disc
displacement. He recommended that appellant’s diagnosis be expanded to include lumbosacral
intervertebral disc disorder with radiculopathy so that she could receive medical treatment
necessary to treat her condition.
In a January 9, 2019 duty status report (Form CA-17), Dr. Mann diagnosed a lumbar disc
displacement and checked a box marked “No” to advise that appellant was unable to return to
work. In a medical note of even date, he indicated that she would be totally disabled from work
January 9 through 23, 2019 due to her claimed December 9, 2018 employment injury. 4
In a February 5, 2019 medical report, Dr. Patrick Stanton, Board-certified in pain medicine,
evaluated appellant for pain in her lower back, buttocks and legs and identified the onset of her
injury as April 8, 2015. He diagnosed lumbosacral radiculopathy and ordered a lumbosacral
steroid injection.
In medical reports dated December 12, 2018 to February 18, 2019, Dr. Mann recounted the
December 9, 2018 employment incident in which appellant reported that her right leg gave out and
caused her to fall, aggravating the muscles in her lower back. He diagnosed lumbosacral region
radiculopathy and lumbosacral region other intervertebral disc displacement.
In medical reports dated from February 22 to May 8, 2019, Dr. Stanton reviewed
appellant’s history of lower back pain radiating into her right lower extremity and diagnosed
lumbosacral radiculopathy. He administered lumbar therapeutic epidural steroid installations to
treat her lumbosacral radiculopathy.
In a May 10, 2019 letter, Dr. Mann indicated that OWCP had failed to acknowledge the
receipt of medical evidence appellant submitted. He asserted that her claim for compensation
began on December 10, 2018 when she was seen in his office on December 12, 2018 and was
found to have experienced a material worsening of her April 8, 2015 employment injury under
OWCP File No. xxxxxx732.
In attending physician’s reports (Form CA-20) dated January 16 to September 4, 2019,
Dr. Mann diagnosed lumbosacral intervertebral disc disorder, lumbar herniated disc and lumbar
radiculopathy due to the April 8, 2015 employment injury. He checked a box marked “Yes” to
indicate his opinion that her condition was caused or aggravated by the April 8, 2015 employment
incident.
In a September 11, 2019 letter, Dr. Mann expressed his disagreement with OWCP’s
July 30, 2019 decision in OWCP File No. xxxxxx732. He explained that appellant’s injury was a
recurrence of her April 8, 2015 injury and should not have been categorized as a new injury.
In a March 23, 2020 report, Dr. Mann described his treatment history in relation to
appellant’s April 8, 2015 employment injury. He opined that she was totally disabled from full,

4

Dr. Mann indicated that appellant’s employment injury occurred on November 9, 2018, however, this appears to
be a typographical error.

3

unrestricted work duty as the result of her accepted conditions and that her injuries had continued
to digress over the last three years.
By decision dated August 28, 2020, OWCP accepted appellant’s traumatic injury claim for
lumbosacral region radiculopathy and lumbosacral region other intervertebral disc displac ement.
By separate decision of even date, it denied her claim for COP, finding that she had not reported
her injury on an OWCP-approved form within 30 days of the accepted December 9, 2018
employment injury. OWCP noted that the denial of COP did not affect her entitlement to other
compensation benefits.
OWCP continued to receive evidence. Appellant submitted a May 22, 2019 physical
therapy report from Landrie Johansen, a physical therapist.
In an August 31, 2020 Form CA-20, Dr. Mann diagnosed intervertebral disc displacement
and radiculopathy and checked a box marked “Yes” to indicate that appellant’s conditions were
caused or aggravated by the December 9, 2018 employment injury.
On October 13, 2020 appellant requested reconsideration of OWCP’s August 28, 2020
decision denying COP. She submitted arguments in support of her request, including the allegation
that no one informed her of the documentation she needed to submit and that her attending
physician submitted medical evidence supporting her claim.
OWCP also received physical therapy reports dated May 23 to July 1, 2019.
In an October 12, 2020 Form CA-20, Dr. Mann diagnosed intervertebral disc displacement
and radiculopathy and checked a box marked “Yes” to indicate that appellant’s conditions were
caused or aggravated by the December 9, 2018 employment injury.
By decision dated January 5, 2021, OWCP denied modification of its August 28, 2020
decision.
LEGAL PRECEDENT
Section 8118(a) of FECA authorizes COP, not to exceed 45 days, to an employee who has
filed a claim for a period of wage loss due to a traumatic injury with his or her immediate superior
on a form approved by the Secretary of Labor within the time specified in section 8122(a)(2) of
this title.5 This latter section provides that written notice of injury shall be given within 30 days. 6
The context of section 8122 makes clear that this means within 30 days of the injury. 7
OWCP s regulations provide, in pertinent part, that to be eligible for COP, an employee
must: (1) have a traumatic injury which is job related and the cause of the disability and/or the
5

Supra note 1 at § 8118(a).

6

Id. at § 8122(a)(2).

7

E.M., Docket No. 20-0837 (issued January 27, 2021); J.S., Docket No. 18-1086 (issued January 17, 2019);
Robert M. Kimzey, 40 ECAB 762, 763-64 (1989); Myra Lenburg, 36 ECAB 487, 489 (1985).

4

cause of lost time due to the need for medical examination and treatment; (2) file Form CA-1
within 30 days of the date of the injury; and (3) begin losing time from work due to the traumatic
injury within 45 days of the injury. 8
The employee must provide a written report on a Form CA-1 to the employing
establishment within 30 days of the injury. 9 OWCP’s procedures provide that another OWCPapproved form, such as CA-2, CA-2a, or CA-7 forms, which contain words of claim, can be used
to satisfy timely filing requirements. 10
The Board has held that section 8122(d)(3) of FECA,11 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because of
exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for COP. Thus, there is no provision in the law for excusing an employee’s failure
to file a claim within 30 days of the employment injury.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement to
COP.
Appellant filed written notice of her traumatic injury on May 23, 2019, which was more
than 30 days after her December 9, 2018 employment injury. Because she filed her claim on
May 23, 2019, the Board finds that it was not filed within 30 days of the injury, as specified in
sections 8118(a) and 8122(a)(2) of FECA. In her October 13, 2020 request for reconsideration,
appellant reported that no one informed her of the documentation she needed to submit in support
of her claim. However, there is no provision in FECA for excusing such a late filing. 13
Additionally, appellant claimed that her physician submitted medical evidence relating to her
claim. However, despite this, there remains no evidence of written notice on an OWCP-approved
form prior to May 23, 2019.14 The Board, therefore finds that OWCP properly denied COP as
appellant did not file her claim within the requisite 30 days from the date of injury. 15

8

20 C.F.R. § 10.205(a)(1-3); see also J.M., Docket No. 09-1563 (issued February 26, 2010).

9

Id. at § 10.210(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter 2.807.5
(June 2012).
11

5 U.S.C. § 8122(d)(3).

12

E.M., Docket No. 20-0837 (issued January 27, 2021); Dodge Osborne, 44 ECAB 849, 855 (1993); William E.
Ostertag, 33 ECAB 1925 (1982).
13

Id.; see also E.S., Docket No. 15-1800 (issued December 10, 2015).

14

Supra note 9 and 10.

15

20 C.F.R. § 10.210(a); J.S., Docket No. 18-1086 (issued January 17, 2019).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish entitlement to
COP.16
ORDER
IT IS HEREBY ORDERED THAT the January 5, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 31, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Upon return of the case record, OWCP shall administratively combine the present claim file with OWCP File
No. xxxxxx732.

6

